TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00672-CV



                                      In the Interest of D. J.




   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
  NO. D-1-FM-05-003277, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Dana Jean Nellis’s notice of appeal was filed in this Court on

October 29, 2008. Her brief was due January 21, 2009. On February 6, 2009, this Court sent

appellant notice that her brief was overdue. On March 2, 2009, appellant informed this Court that

she had moved out of state and that she did not wish to continue her appeal. No brief has been filed.

We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 26, 2009